El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver si la no remisión de un con-trato municipal a la Oficina del Contralor, según lo re-quiere la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, hace de éste un contrato ineficaz y no exigible. Por entender que el cumplimiento con dicho requisito es un elemento constitutivo de todo con-trato municipal, resolvemos en la afirmativa.
Las Marías Reference Laboratory Corp. (en adelante Las Marías) presentó una demanda en cobro de dinero contra el Municipio de San Juan (en adelante Municipio) por la cantidad de $510,659.80.(1) Mediante dicho reclamo, Las Marías adujo que la referida deuda surgía de un contrato que había suscrito con el Municipio, en el que ésta provee-ría servicios de laboratorio clínico a residentes indigentes de San Juan.(2) Los alegados servicios se prestaron du-rante varios períodos entre el 1 de agosto de 1994 y el 30 de junio de 1997.
Posteriormente, las partes presentaron ante el Tribunal de Primera Instancia, Sala Superior de San Juan (en ade-lante TPI) una Estipulación de Sentencia Parcial, me-diante la cual acordaron que el Municipio satisfaría la can-tidad de $244,544.50 en pago parcial de lo adeudado.(3) Conforme a ello, el TPI procedió a dictar sentencia parcial por la cantidad estipulada, y ordenó la continuación de los *872procedimientos en relación con el balance de la cantidad reclamada.
Tras ese suceso, el Municipio presentó su contestación a la demanda. (4) En esencia, alegó que los contratos suscritos originalmente por las partes no estaban en controversia. Sin embargo, objetó pagar las deudas resultantes de servi-cios que, vencidos los convenios originales, las partes acor-daron mediante una serie de cartas.
Así las cosas, Las Marías presentó una moción de sen-tencia sumaria en la cual reiteraba las alegaciones esboza-das en su demanda. En apoyo a tal solicitud, acompañó una declaración jurada y otros documentos que acredita-ban una deuda del Municipio ascendente a $165,679.61. Además, incluyó una relación de los hechos que entendía no estaban en controversia.
En desacuerdo, el Municipio presentó una moción en oposición a la petición de sentencia sumaria, y solicitó que se resolviera a su favor. A esos efectos sometió un informe de auditoría preparado por la firma Figueras & Del Va-lle,(5) el cual plantea que no procede el pago de las facturas reclamadas en aquellos casos donde la extensión o renova-ción se hizo mediante cartas que no se registraron en la Oficina del Contralor, contrario a lo dispuesto por la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4001 et seq. Según dicho informe, el Municipio alegó que la cuantía correspon-diente a las facturas legítimas que proceden ser pagadas, por estar sustentadas debidamente por contrato escrito y registrado en la Oficina del Contralor, asciende a la canti-dad de $42,755.80.
*873Luego de varios trámites procesales, el TPI emitió sen-tencia a favor de Las Marías el 17 de enero de 2001, la cual fue notificada el 31 de enero de ese año. Mediante ésta, dicho foro concluyó que los contratos, extensiones y en-miendas existentes entre las partes eran contratos válidos y conformes a la ley, la moral y el orden público. Asimismo, sostuvo que el hecho de que el Municipio incumpliera su obligación de remitir copia de algunos de los contratos a la Oficina del Contralor no viciaba de nulidad los acuerdos suscritos.
El Municipio recurrió de esta decisión al Tribunal de Circuito de Apelaciones (en adelante TCA). Mediante sen-tencia de 23 de mayo de 2003,(6) el TCA resolvió que no existía controversia sobre la validez de los contratos y que no se podía penalizar a Las Marías por la omisión del Mu-nicipio en presentarlos a la Oficina del Contralor.
Inconforme, el Municipio presentó un recurso de certio-rari ante este Tribunal, en el cual planteó que
[e]rró el Honorable Tribunal de Circuito de Apelaciones al confirmar la sentencia dictada por el Tribunal de Primera Ins-tancia ordenando el pago de las facturas sometidas por la parte recurrida, aun cuando no mediara un contrato escrito y registrado en la Oficina del Contralor. Petición de certiorari, pág. 6.
Expedimos el recurso mediante Resolución de 1 de no-viembre de 2002. Perfeccionado el mismo, resolvemos.
El Art. 1 de la Ley Núm. 18 de 30 de octubre de 1975 (2 L.P.R.A. see. 97), dispone que
[l]os departamentos, agencias, instrumentalidades, oficinas y todo otro organismo y los municipios del Estado Libre Aso-ciado de Puerto Rico, sin excepción alguna, mantendrán un *874registro de todos los contratos que otorguen, incluyendo en-miendas a los mismos, y deberán remitir copia de éstos a la Oficina del Contralor dentro de los quince (15) días siguientes a la fecha del otorgamiento del contrato o la enmienda. (Énfa-sis suplido.)
Por su parte, el Art. 8.004 de la Ley de Municipios Au-tónomos, 21 L.P.R.A. see. 4354, expresa en lo pertinente:
No se autorizará desembolso alguno relacionado con contra-tos sin la constancia de haberse enviado el contrato a la Ofi-cina del Contralor de Puerto Rico, conforme a lo dispuesto en las sees. 97 et seq. del Título 2 y su Reglamento.
Una lectura integral de ambas disposiciones de ley nos lleva inexorablemente a concluir que ningún municipio podrá satisfacer deuda alguna que emane de un acuerdo que no se haya registrado y remitido a la Oficina del Contralor. (7) De hecho, al interpretar anteriormente estas disposiciones, expresamos que éstas
... reflejan la intención legislativa de crear un mecanismo de cotejo y publicidad de los contratos otorgados por los munici-pios,(8) que tiene carácter constitutivo respecto a la eficacia de éstos. (Énfasis suplido.) Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824, 830 (1999).
Por ende, los contratos municipales no remitidos al Con-tralor no son exigibles debido a que éstos no se consideran legalmente perfeccionados. Es decir, todo pacto entre una parte privada y un municipio en que no se siga el trámite dispuesto por ley es nulo. Hatton v. Mun. de Ponce, 134 D.P.R. 1001, 1007 (1994). Este postulado opera indistinta-mente de si el contrato en cuestión es un acuerdo original, *875o una extensión o renovación. Véase Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 832.
La rigurosidad de estos preceptos responde al gran interés del Estado en promover una sana y recta administración pública mediante la prevención del despilfarro, la corrupción y el amiguismo en la contratación gubernamental. Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 829; Hatton v. Mun. de Ponce, supra, pág. 1006; Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 54 (1988); Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 693 (1987). A esos efectos, hemos expresado que
□a buena administración de un gobierno es una virtud de democracia, y parte de su buena administración implica llevar a cabo sus funciones como comprador con eficiencia, honesti-dad y corrección para proteger los intereses y dineros del pueblo al cual dicho gobierno representa. Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 829. Véase Mar-Mol Co., Inc. v. Adm. Servicios Gens., 126 D.P.R. 864, 871 (1990).
Asimismo, hemos establecido palmariamente que las referidas normas existen para “proteger al interés público y no a las partes contratantes”. (Enfasis suplido.) Hatton v. Mun. de Ponce, supra, pág. 1011. De acuerdo con dicho principio, se ha aplicado esta normativa de manera inflexible, presumiéndose que las partes que contratan con un municipio conocen de la necesidad de conducirse de acuerdo con estas especificaciones. Id. En consecuencia, hemos determinado la inaplicabilidad de cualquier remedio en equidad, como por ejemplo, el enriquecimiento injusto, a favor de alguna parte privada que contrate con un municipio y sufra daños por no adherirse a la normativa establecida. Véase Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 833; Hatton v. Mun. de Ponce, supra, págs. 1010-1012. Ello es así toda vez que es doctrina reiterada que dichos remedios no se aplicarán cuando resulte contrario a una clara política pública plasmada en un estatuto o en la Constitución. Véanse: Hatton v. Mun. de *876Ponce, supra, pág. 1010; Morales v. Municipio de Toa Baja, supra, págs. 684-685. (9)
Finalmente, hemos enfatizado que el fiel cumplimiento con los referidos requisitos formales aplican aun cuando exista un “estado de emergencia real”, debidamente proclamado por el Alcalde o por el Gobernador de Puerto Rico. Véase Hatton v. Mun. de Ponce, supra, págs. 1005-1009.(10) Ello responde al propósito de “evitar que los estados de emergencia —bien reales o ficticios— sean mal utilizados por funcionarios municipales y terceras personas”. íd., pág. 1008. Reiteramos dicho raciocinio en Fernández & Gutiérrez v. Mun. San Juan, supra, págs. 829-831, donde explicamos que los requisitos formales de los contratos municipales no pueden descartarse “ni siquiera en casos de emergencia”, ya que éstos son esenciales “para prevenir el despilfarro, la corrupción y el amiguismo” en un tipo de negocio que “está revestido del más alto interés público”.
Así pues, ante situaciones como la de autos, los tribunales deben estar vigilantes para evitar que se burlen disposiciones legales dirigidas a asegurar la más sana administración pública. Hatton v. Mun. de Ponce, supra, pág. 1001. Corresponde a los foros judiciales examinar dichas situaciones con suma cautela para asegurarse que se han cumplido cabalmente las normas establecidas para el desembolso de fondos públicos. Ocasio v. Alcalde Mun. de Maunabo, supra, pág. 54.
*877Conforme a este marco jurídico, analizamos la contro-versia ante nos.
H-H HH HH
Surge de los alegatos de las partes que hubo una serie de contratos entre el Municipio y Las Marías que no se remitieron a la Oficina del Contralor, contrario a lo que claramente establece la ley. Las Marías, sin embargo, alega que ello no es óbice para la exigibilidad de dichos acuerdos, dado que “las obligaciones que contrae un muni-cipio se rigen por principios de derecho civil y ... por la teoría general de los contratos”, por lo que la ausencia de “una forma o formato específico” no vicia de nulidad el acuerdo. (11) Arguye también que “no era responsabilidad de Las Marías el registrar los contratos en la Oficina del Con-tralor”,(12) y que ningún caso “establece que el no registrar los contratos con el Contralor vicia la validez de los mismos”.(13) Finalmente, Las Marías apela a la equidad al destacar la supuesta situación excepcional en que se en-contraba,(14) y al explicar que sería injusto que el Munici-pio se beneficiara de su propio incumplimiento con la ley. No tiene razón Las Marías.
Según explicáramos en la sección anterior, la política pública establecida en nuestro ordenamiento jurídico requiere que las relaciones contractuales entre entidades privadas y municipales se lleven a cabo conforme a las leyes pertinentes. Así pues, como elemento constitutivo de todo contrato municipal, la ley requiere, inter alia, que se *878registre y que se remita copia de éste a la Oficina del Contralor. El incumplir con dicho mandato anula cualquier acuerdo entre las partes, ya que el lenguaje de la ley es claro al declarar que tal exigencia no admitirá “excepción alguna”, además de que se supone que el contratante cono-cía, o debió conocer, sobre ese requisito. Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 830. Igualmente, en atención al sustancial interés público involucrado, he-mos resuelto que es inaplicable los remedios en equidad para casos como el de autos. Hatton v. Mun. de Ponce, supra, págs. 1010-1012.
La presente situación es particularmente emblemática, ya que Las Marías había hecho negocios anteriormente con el Municipio, por lo que debía conocer la reglamentación vigente para este tipo de contratación. A pesar de ello, descansó en una serie de cartas para pretender renovar los contratos, sabiendo, o debiendo saber, que dichos documentos, sin más, eran insuficientes para crear obligaciones exigibles con el Municipio. Véase Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 14. Todo contratante privado debe conocer que, al hacer negocios con un municipio, los acuerdos alcanzados deben reducirse a un contrato escrito que tiene que registrarse, y que copia de éste tiene que remitirse a la Oficina del Contralor dentro de los quince días siguientes a su otorgamiento.
Por lo tanto, Las Marías debió conducirse de manera más proactiva al contratar con el Municipio y verificar que éste cumpliera con los requisitos mínimos para la exigibi-lidad de los servicios acordados. Al prestar servicios al Mu-nicipio sin constatar que los acuerdos se habían perfeccio-nado conforme a derecho, Las Marías provocó su propio empobrecimiento. Véase Hatton v. Mun. de Ponce, supra, pág. 1011.
*879> H-1
No obstante lo anterior, nos preocupa la posibilidad de que algunos Municipios se escuden tras la rigurosa norma-tiva en que se apoya la contratación municipal para apro-vecharse de situaciones en que las partes privadas han confiado o presumido que éstos cumplirían con su respon-sabilidad ministerial. El objeto de nuestra preocupación in-cluye tanto aquellos casos en que el municipio no satisface su obligación por descuido o negligencia, como aquellos en que intencional y culposamente no se cumple con el trá-mite requerido para el debido perfeccionamiento del contrato. Entendemos que esa posibilidad lesiona el interés público, no sólo porque afecta el tráfico jurídico y comer-cial, sino porque también lacera la credibilidad del Go-bierno en los negocios. Esta incertidumbre, a su vez, ter-mina afectando los servicios que se le deben al pueblo, ya que los proveedores serios y cotizados optarán, cuando me-nos, por limitar sus negocios con los municipios. Por ello, a continuación delineamos lo que consideramos una práctica deseable, al igual que otras parecidas, en casos de contra-tación municipal, de modo que se propicie el cumplimiento con lo dispuesto por la Ley de Municipios Autónomos.
Primeramente, los municipios no deben exigir la ejecución de servicios sin haber certificado a la parte privada que el acuerdo se redujo a un contrato escrito, que se registró y que se remitió copia de éste a la Oficina del Contralor según lo dispone la ley.(15) La referida certificación detallaría minuciosamente el trámite efectuado, especialmente lo pertinente a la remisión del contrato a la Oficina del Contralor, y especificaría, como mínimo, la fecha, la *880hora y el número de registro del documento en esa oficina.(16) Este proceder debe observarse incluso en casos de emergencia. (17)
Asimismo, entendemos que las partes privadas deben ejercer un rol más activo al contratar con los municipios. Toda vez que las entidades no gubernamentales que contra-tan con los municipios no están exentas del cumplimiento de la ley, sería prudente que éstas exijan de los municipios la referida certificación antes de realizar alguna prestación. De este modo, aquella parte privada que se cruce de brazos y preste servicios sin exigir prueba feha-ciente de que el Gobierno cumplió con su deber, se arriesga a asumir la responsabilidad por sus pérdidas.
Por otro lado, creemos conveniente que todos los muni-cipios aprueben reglamentación —o modifiquen la que esté vigente— para incorporar lo sugerido en esta opinión, o medidas similares, así como para establecer sistemas in-ternos adecuados destinados a instaurar controles que ase-guren el cumplimiento de la ley en todo tipo de contrata-ción en la que sean parte. (18)
*881Entendemos que el proceder de acuerdo con lo arriba delineado —por parte del municipio y de la parte priva-da— es recomendable para evitar que se sigan suscitando casos como el de autos. De este modo se logra una mayor transparencia en la administración pública, a la vez que se promueve la estabilidad, certeza y credibilidad en la con-tratación municipal. El beneficiario mayor es, por consi-guiente, el interés público.
V
Por los fundamentos expuestos, resolvemos que son nu-los todos aquellos acuerdos suscritos entre Las Marías y el Municipio en los cuales no se cumplió con el requisito de remitir copias de éstos a la Oficina del Contralor. En con-secuencia, el Municipio no desembolsará cantidad alguna de fondos públicos para satisfacer deudas que se deriven de tales pactos. Se revoca la sentencia del TCAy se devuelve el caso al TPIpara que continúe los procedimientos conforme a lo aquí dispuesto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita. El Juez Presidente Señor Andréu García no interviene. El Juez Asociado Señor Rivera Pérez no intervino.

 La demanda se presentó el 28 de agosto de 1997. Véase Apéndice, pág. 1.


 Los servicios se prestaban a los pacientes de programas como “SIDA de San Juan” y “Salud Mental”, así como otros adscritos al Departamento de Salud de la Capital. Véase Petición de certiorari, pág. 3.


 La estipulación se presentó el 29 de agosto de 1997. Véase Apéndice, pág. 716.


 La contestación se presentó el 3 de noviembre de 1997. Véase Apéndice, pág. 5.


 El estudio realizado por la referida firma contó con el aval de Las Marías. Véase Alegato de la parte recurrida, pág. 2. En éste Figueras & Del Valle estudió la totalidad de las facturas remitidas por Las Marías al Municipio, así como los contra-tos, sus registros a la Oficina del Contralor y documentos relacionados al proceso de adjudicación de la subasta del servicio de pruebas de laboratorio para varias insta-laciones de salud del Municipio. Véase Petición de certiorari, pág. 4.


 La sentencia se notificó el 5 de junio de 2002. Véase Apéndice, pág. 673.


 También hemos establecido que para que lo convenido entre la parte privada y el municipio sea vinculante, lo acordado tiene que formularse por escrito, sin ex-cepción alguna. Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824 (1999); Hatton v. Mun. de Ponce, 134 D.P.R. 1001 (1994).


 Los requisitos de registro y remisión de los contratos a la Oficina del Con-tralor van dirigidos a evitar los pagos y las reclamaciones fraudulentas o ilegales, mediante la creación de un mecanismo de cotejo que preserva cronológicamente las circunstancias de estos acuerdos. Hatton v. Mun. de Ponce, supra, pág. 1006.


 Al establecer este criterio, expresamos en Hatton v. Mun. de Ponce, supra, pág. 1012, que “nos negamos a elevar a rango de precedente judicial actos efectuados contra las leyes que encaman principios fundamentales de política pública y sana administración de fondos públicos. De la manera más enérgica rechazamos esa pretensión”. (Énfasis en el original.)


 Discutimos en Hatton v. Mun. de Ponce, supra, págs. 1005-1009, que en casos de emergencias reales, que exijan acción inmediata, el alcalde puede obviar llevar a cabo el procedimiento de subasta. Sin embargo, establecimos que aun en dichos casos no se pueden soslayar las formalidades que gobiernan las relaciones contractuales entre entidades privadas y los municipios.


 Véase Alegato de la parte recurrida, págs. 4-5.


 Íd., pág. 6.


 Íd.


 Las Marías alega que “flaco servicio hubiese brindado ... si cuando le reque-rían procesar muestras de laboratorio se hubiese negado ... porque no sabía ni tenía constancia de que el Municipio hubiese registrado los contratos y cartas con el Contralor”. íd.


 Es decir, que se perfeccionó el contrato conforme a derecho y que éste es exigible.


 Además del número de registro en la Oficina del Contralor, la certificación consignaría que el Director Ejecutivo del departamento municipal contratante le asignó a cada contrato otorgado el número correspondiente en el registro de contra-tos del municipio.
Igualmente, los Asesores Legales del departamento otorgante revisarían el con-trato y la certificación departamental, determinarían si éstos cumplían con todas las leyes y reglamentos estatales y federales, y con las ordenanzas, órdenes ejecutivas, normas, cartas circulares, resoluciones y con cualesquiera otros criterios y disposi-ciones que sean de aplicación, y así lo harían constar en el contrato y certificación departamental mediante su aprobación favorable.


 Este trámite deberá ejecutarse sujeto a lo dispuesto para casos de contra-tación de emergencia por la Ley de Municipios Autónomos, y lo resuelto en el caso Hatton v. Mun. de Ponce, supra, págs. 1005-1009, y su progenie. En dicho caso, al discutir la aplicación de los requisitos legales de la contratación municipal a casos atípicos, egresamos que, dado el interés público que subyace estas normas, éstas “no pueden descartarse, aun en situaciones meritorias que exigen cierta flexibilidad, tales como la adquisición de bienes y servicios en casos de emergencia y otras situaciones excepcionales”. (Énfasis suplido.) Íd., pág. 1005.


 La Ley de Municipios Autónomos también hace un llamado a esos efectos, al expresar en su Art. 8.010(d) que:
“Los procedimientos para incurrir en gastos y pagarlos, para recibir y depositar fondos públicos municipales y para controlar y contabilizar la propiedad pública municipal tendrán controles adecuados y suficientes para impedir y dificultar que se *881cometan irregularidades. Asimismo, que de éstas cometerse, se puedan descubrir y fijar responsabilidades, y que garanticen, además, la claridad y pureza en los proce-dimientos fiscales.” (Énfasis suplido.) 21 L.P.R.A. sec. 4360(d).